        



Exhibit 10.18
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:


Wells Fargo Bank, National Association
Real Estate Group (AU# 02955)
230 Main Street, Suite 800
Irvine, CA 92614


Attn: Jeri Gehrer
Loan No. 1002835






--------------------------------------------------------------------------------



THIS DEED OF TRUST SECURES A NOTE WHICH PROVIDES FOR A VARIABLE INTEREST


DEED OF TRUST
WITH ABSOLUTE ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING
Term or Maturity Date (exclusive of any renewal or extension rights): January
27, 2016


THIS DEED OF TRUST WITH ABSOLUTE ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING ("Deed of Trust"), made as of January 27, 2011, is
from KBSII GRANITE TOWER, LLC, a Delaware limited liability company ("Grantor"),
to the Public Trustee of the City and County of Denver, State of Colorado
("Trustee"), for the benefit of Wells Fargo Bank, National Association, as
administrative agent for itself and certain additional lenders ("Beneficiary").




ARTICLE 1. GRANT IN TRUST


1.1
GRANT. For the purposes of and upon the terms and conditions in this Deed of
Trust, Grantor irrevocably grants, bargains, mortgages, sells, conveys and
assigns to Trustee, in trust forever for the benefit of Beneficiary, with power
of sale and right of entry and possession, all of that real property located in
the County of Denver, State of Colorado, described on Exhibit A attached hereto,
together with the Collateral (as defined in Section 4.1 below) together with all
right, title, interest, and privileges of Grantor in and to all development
rights or credits, air rights, and all minerals, oil and gas, and other
hydrocarbon substances in, on or under the real property, and all appurtenances,
easements, rights and rights of way appurtenant or related thereto; any and all
rights of Grantor, as a declarant or otherwise, under any covenants, conditions,
and restrictions now or hereafter pertaining to the real property described on
Exhibit A hereto, including that certain Amended and Restated Master Declaration
of Block 95 Condominiums dated December 16, 2005 and recorded December 19, 2005,
Reception No. 2005215222, Official Record City and County of Denver (“Official
Record”), amended and restated effective as of January 1, 2008, Reception No.
2010115794, Official Record, provided, however, that Beneficiary shall have no
liability under such covenants, conditions, and restrictions unless and until
Beneficiary forecloses on the real property; all buildings, other improvements
and fixtures now or hereafter located on the real property, including, but not
limited to, all apparatus, equipment, and appliances used in the operation or
occupancy of the real property, it being intended by the parties that all such
items shall be conclusively considered to be a part of the real property,
whether or not attached or affixed to the real property (the "Improvements");
all right, title and interest of Grantor in any street, road, alley or other
public right of way adjacent to the real property described on Exhibit A hereto,
whether open, proposed or




Page 1



--------------------------------------------------------------------------------

Loan No. 1002835



vacated; all rents, income, receipts, revenues, issues and profits of and from
said real property, whether the same are attributable to or collected before or
after any Default (as hereinafter defined); any and all governmental or
quasi-governmental licenses, permits or approvals which relate to the
development, use or operation of or otherwise relate to said real property; all
awards and payments, including interest thereon, resulting from any public or
private condemnation or taking of, casualty or injury to, or decrease in the
value of, any of the property interests encumbered hereby; all water and water
rights, wells and well rights, canals and canal rights, ditch and ditch rights
and reservoirs and reservoir rights appurtenant to or associated with said real
property, whether decreed or undecreed, tributary, non-tributary, or not
non-tributary, surface or underground, or appropriated or unappropriated, and
together with any and all shares of stock in water, ditch, lateral and canal
companies, well permits and all other evidences of any such rights; and all
rights under any condominium declaration and in and to any joint use cost
sharing agreement for recreational facilities or other facilities affecting the
real property; any and all contracts for sale of condominium units, together
with any and all deposits paid under such contracts; all interest or estate
which Grantor may hereafter acquire in the property described above, and all
additions and accretions thereto, and the proceeds of any of the foregoing; (all
of the foregoing being collectively referred to as the "Subject Property"). The
listing of specific rights or property shall not be interpreted as a limit of
general terms.


1.2
ADDRESS. The address of the subject property (if known) is: 1099 18th Street,
Denver, Colorado. However, neither the failure to designate an address nor any
inaccuracy in the address designated shall affect the validity or priority of
the lien of this Deed of Trust on the Subject Property as described on
Exhibit A.





ARTICLE 2. OBLIGATIONS SECURED




2.1
OBLIGATIONS SECURED. Grantor makes this Deed of Trust for the purpose of
securing the following obligations ("Secured Obligations"):



(a)
Payment to Lenders (as defined in the Loan Agreement (as defined below)) of all
sums at any time owing under one or more secured promissory notes (initially
dated January 27, 2011 and maturing on January 27, 2016 (subject to extension in
accordance with the Loan Agreement referenced below)) made in the aggregate
principal amount of Three Hundred and Sixty Million Dollars ($360,000,000) (the
“Loan”) executed by Grantor and certain other parties, as borrowers
("Borrowers"), from time to time in connection with the Loan Agreement, and
payable to the order of one or more Lenders, including, without limitation (i)
any replacement Note executed pursuant to Section 2.15 of the Loan Agreement in
connection with an increase of the Loan to a maximum principal amount of Three
Hundred and Seventy-Two Million Dollars ($372,000,000) and (ii) any replacement
Note executed pursuant to Section 3.4 of the Loan Agreement in connection with
the joinder of additional Borrowers to the Loan Agreement (collectively, as the
same may be amended, restated or replaced from time to time, the “Note”); and

(b)
Payment and performance of all covenants and obligations of Grantor under this
Deed of Trust; and

(c)
Payment and performance of all covenants and obligations on the part of
Borrowers under that certain Amended and Restated and Consolidated Loan
Agreement (as the same may be amended, restated or replaced from time to time,
"Loan Agreement"), dated January 27, 2011, by and among Borrowers, Beneficiary,
and Lenders, the Hazardous Materials Indemnity Agreement (as defined in the Loan
Agreement), and all other “Loan Documents” as defined in the Loan Agreement; and




Page 2



--------------------------------------------------------------------------------

Loan No. 1002835



(d)
Payment and performance of all covenants and obligations, if any, of any rider
attached as an Exhibit to this Deed of Trust; and

(e)
Payment and performance of all future advances and other obligations that the
then record owner of all or part of the Subject Property may agree to pay and/or
perform (whether as principal, surety or guarantor) for the benefit of
Beneficiary, when such future advance or obligation is evidenced by a writing
which recites that it is secured by this Deed of Trust; and

(f)
Payment and performance of all covenants and obligations of Borrowers (or any of
them) under (i) the Existing Swap and (ii) any other Swap Agreement, which
agreement is evidenced by a writing that recites it is secured by this Deed of
Trust; and

(g)
All modifications, extensions and renewals of any of the obligations secured
hereby, however evidenced, including, without limitation: (i) modifications of
the required principal payment dates or interest payment dates or both, as the
case may be, deferring or accelerating payment dates wholly or partly; or (ii)
modifications, extensions or renewals at a different rate of interest whether or
not in the case of a note, the modification, extension or renewal is evidenced
by a new or additional promissory note or notes.

2.2
OBLIGATIONS. The term "obligations" is used herein in its broadest and most
comprehensive sense and shall be deemed to include, without limitation, all
interest and charges, prepayment charges (if any), late charges and loan fees at
any time accruing or assessed on any of the Secured Obligations.



2.3
STATUTORY MAXIMUMS. Solely for purposes of applying Colorado Revised Statutes
(C.R.S.) §38-39-106(1), Trustor stipulates that this Deed of Trust may secure
advances, including future advances (whether obligatory or optional), up to a
total maximum principal amount of $372,000,000, but this stated maximum will not
otherwise be construed to limit the amount or scope of the Secured Obligations.
That total maximum principal amount may include any sums or portions thereof
included within the Secured Obligations from time to time as may be designated
by Beneficiary.



2.4
INCORPORATION. All capitalized terms not defined herein shall have the meanings
given to them in the Loan Agreement. To the extent permitted by applicable law,
all persons who may have or acquire an interest in the Subject Property shall be
deemed to have notice of the terms of the Secured Obligations and to have
notice, if provided therein, that: (a) the Note or the Loan Agreement may permit
borrowing, repayment and re‑borrowing so that repayments shall not reduce the
amounts of the Secured Obligations; and (b) the rate of interest on one or more
Secured Obligations may vary from time to time.





ARTICLE 3. ASSIGNMENT OF LEASES AND RENTS


3.1
ASSIGNMENT. Grantor hereby irrevocably assigns to Beneficiary all of Grantor's
right, title and interest in, to and under: (a) all leases of the Subject
Property or any portion thereof, and all other agreements of any kind relating
to the use or occupancy of the Subject Property or any portion thereof, whether
now existing or entered into after the date hereof ("Leases"); and (b) the
rents, revenue, income, issues, deposits and profits of the Subject Property,
including, without limitation, all parking income and all amounts payable and
all rights and benefits accruing to Grantor under the Leases ("Payments"). The
term "Leases" shall also include all guarantees of and security for the lessees'
performance thereunder, and all amendments, extensions, renewals or
modifications thereto which are permitted hereunder. To the extent permitted by
applicable law, this is a present and absolute




Page 3



--------------------------------------------------------------------------------

Loan No. 1002835



assignment, not an assignment for security purposes only, and Beneficiary's
right to the Leases and Payments is not contingent upon, and may be exercised
without possession of, the Subject Property, and without any commencement of a
foreclosure or appointment of a receiver.


3.2
GRANT OF LICENSE. Beneficiary confers upon Grantor a license ("License") to
collect and retain the Payments as they become due and payable, until the
occurrence of a Default (as hereinafter defined). To the extent permitted by
applicable law, upon a Default, the License shall be automatically revoked and
Beneficiary may collect and apply the Payments pursuant to Section 6.4 without
notice and without taking possession of the Subject Property, and further
without commencement of a foreclosure or appointment of a receiver. Grantor
hereby irrevocably authorizes and directs the lessees under the Leases to rely
upon and comply with any notice or demand by Beneficiary for the payment to
Beneficiary of any rental or other sums which may at any time become due under
the Leases, or for the performance of any of the lessees' undertakings under the
Leases, and the lessees shall have no right or duty to inquire as to whether any
Default has actually occurred or is then existing hereunder. Grantor hereby
relieves the lessees from any liability to Grantor by reason of relying upon and
complying with any such notice or demand by Beneficiary. Furthermore, upon any
Default and revocation of the License as aforesaid, Beneficiary shall be
entitled to receive and Grantor covenants to deliver immediately to Beneficiary,
upon demand, any and all Payments theretofore collected by Grantor which remain
in the possession or control of Grantor, whether or not commingled with other
funds of Grantor, and to the extent such Payments have not been delivered, the
Payments shall be held in trust for Beneficiary.



3.3
EFFECT OF ASSIGNMENT. The foregoing irrevocable assignment shall not cause
Beneficiary to be: (a) a mortgagee in possession; (b) responsible or liable for
the control, care, management or repair of the Subject Property or for
performing any of the terms, agreements, undertakings, obligations,
representations, warranties, covenants and conditions of the Leases; or (c)
responsible or liable for any waste committed on the Subject Property by the
lessees under any of the Leases or any other parties; for any dangerous or
defective condition of the Subject Property; or for any negligence in the
management, upkeep, repair or control of the Subject Property resulting in loss
or injury or death to any lessee, licensee, employee, invitee or other person.
Beneficiary shall not directly or indirectly be liable to Grantor or any other
person as a consequence of: (i) the exercise or failure to exercise by
Beneficiary or Trustee, or any of their respective employees, agents,
contractors or subcontractors, any of the rights, remedies or powers granted to
Beneficiary hereunder; or (ii) the failure or refusal of Beneficiary to perform
or discharge any obligation, duty or liability of Grantor arising under the
Leases.



3.4
REPRESENTATIONS AND WARRANTIES. Grantor represents and warrants that, to the
best of Grantor’s knowledge: (a) Grantor has delivered to Beneficiary a rent
roll that, as of the date hereof, contains a true, accurate and complete list of
all Leases; (b) all existing Leases are in full force and effect and are
enforceable in accordance with their respective terms, and no breach or default,
or event which would constitute a breach or default after notice or the passage
of time, or both, exists under any existing Leases on the part of any party; (c)
no rent or other payment under any existing Lease has been paid by any lessee
for more than one (1) month in advance; and (d) none of the lessor's interests
under any of the Leases has been transferred or assigned.



3.5
COVENANTS. Grantor covenants and agrees at Grantor's sole cost and expense to:
(a) perform the obligations of lessor contained in the Leases and enforce by all
appropriate remedies performance by the lessees of the obligations of the
lessees contained in the Leases; (b) give Beneficiary prompt written notice of
any material default which occurs with respect to any of the Leases, whether the
default be that of the lessee or of the lessor; (c) exercise Grantor's best
efforts to keep all portions of the Subject Property that are capable of being
leased at rental rates pursuant to the terms of the Loan Agreement;




Page 4



--------------------------------------------------------------------------------

Loan No. 1002835



(d) deliver to Beneficiary fully executed, copies of each and every Lease that
it is required to deliver in accordance with the Loan Agreement; and (e) execute
and record such additional assignments of any Lease or, if required by the terms
of the Loan Agreement, use commercially reasonable effort to obtain specific
subordinations (or subordination, attornment and non-disturbance agreements
executed by the lessor and lessee) of any Lease to the Deed of Trust, in form
and substance acceptable to Beneficiary, as Beneficiary may request. Grantor
shall not, without Beneficiary's prior written consent or as otherwise permitted
by any provision of the Loan Agreement: (i) to the extent prohibited by the
terms of the Loan Agreement, enter into any Leases after the date hereof;
(ii) execute any other assignment relating to any of the Leases; (iii) to the
extent prohibited by the terms of the Loan Agreement, discount any rent or other
sums due under the Leases or collect the same in advance, other than to collect
rentals one (1) month in advance of the time when it becomes due; (iv) to the
extent prohibited by the terms of the Loan Agreement, terminate, modify or amend
any of the terms of the Leases or in any manner release or discharge the lessees
from any obligations thereunder; (v) to the extent prohibited by the terms of
the Loan Agreement, consent to any assignment or subletting by any lessee; or
(vi) subordinate or agree to subordinate any of the Leases to any other deed of
trust or encumbrance. Any such attempted action in violation of the provisions
of this Section 3.5 shall be null and void. Without in any way limiting the
requirement of Beneficiary's consent hereunder, any sums received by Grantor in
consideration of any termination (or the release or discharge of any lessee)
modification or amendment of any Lease shall be applied as set forth in the Loan
Agreement.


3.6
ESTOPPEL CERTIFICATES. Within thirty (30) days after written request by
Beneficiary, Grantor shall deliver to Beneficiary and to any party designated by
Beneficiary estoppel certificates executed by Grantor, and use its best efforts
to obtain such estoppel certificates executed by each of the lessees, in each
case in recordable form, certifying (if such be the case): (a) that the
foregoing assignment and the Leases are in full force and effect; (b) the date
of each lessee's most recent payment of rent; (c) that there are no defenses or
offsets outstanding, or stating those claimed by Grantor or lessees under the
foregoing assignment or the Leases, as the case may be; and (d) any other
information reasonably requested by Beneficiary.





ARTICLE 4. SECURITY AGREEMENT AND FIXTURE FILING


4.1
SECURITY INTEREST. Grantor hereby grants and assigns to Beneficiary as of the
date hereof a security interest, to secure payment and performance of all of the
Secured Obligations, in all of the following described personal property in
which Grantor now or at any time hereafter has any interest (collectively, the
"Collateral"):



All goods, building and other materials, supplies, work in process, equipment,
machinery, fixtures, furniture, furnishings, signs and other personal property
and embedded software included therein, wherever situated, which are or are to
be incorporated into, used in connection with, or appropriated for use on
(i) the real property described on Exhibit A attached hereto and incorporated by
reference herein (to the extent the same are not effectively made a part of the
real property pursuant to Section 1.1 above) or (ii) the Improvements (which
real property and Improvements are collectively referred to herein as the
Subject Property); together with all rents (to the extent, if any, they are not
subject to Article 3); all inventory, accounts, cash receipts, deposit accounts,
accounts receivable, contract rights, licenses, agreements, (including, without
limitation, all acquisition agreements with respect to the Subject Property);
all of Grantor's rights under any Swap Agreement, including, without limitation,
the Existing Swap; all Contracts referenced in Section 5.16 below (including
property management and leasing agreements), architects’ agreements, and/or
construction agreements with respect



Page 5



--------------------------------------------------------------------------------

Loan No. 1002835



to the completion of any improvements on the Subject Property), general
intangibles, chattel paper (whether electronic or tangible), instruments,
documents, promissory notes, drafts, letters of credit, letter of credit rights,
supporting obligations, insurance policies, insurance and condemnation awards
and proceeds, any other rights to the payment of money, trade names, trademarks
and service marks arising from or related to the ownership, management, leasing
or operation of the Subject Property or any business now or hereafter conducted
thereon by Grantor; all permits, consents, approvals, licenses, authorizations
and other rights granted by, given by or obtained from, any governmental entity
with respect to the Subject Property; all deposits or other security now or
hereafter made with or given to utility companies by Grantor with respect to the
Subject Property; all advance payments of insurance premiums made by Grantor
with respect to the Subject Property; all plans, drawings and specifications
relating to the Subject Property; all loan funds held by Beneficiary, whether or
not disbursed; all funds deposited with Beneficiary pursuant to any loan
agreement; all reserves, deferred payments, deposits, accounts, refunds, cost
savings and payments of any kind related to the Subject Property or any portion
thereof; together with all replacements and proceeds of, and additions and
accessions to, any of the foregoing; together with all books, records and files
to the extent relating to any of the foregoing.


As to all of the above described personal property which is or which hereafter
becomes a "fixture" under applicable law, this Deed of Trust constitutes a
fixture filing under the Colorado Uniform Commercial Code, as amended or
recodified from time to time (the “UCC”), and is acknowledged and agreed to be a
"construction mortgage" under the UCC.


4.2
REPRESENTATIONS AND WARRANTIES. Grantor represents and warrants that: (a)
Grantor has, as of the date of recordation of this Deed of Trust, and will have,
good title to the Collateral; (b) Grantor has not previously assigned or
encumbered the Collateral, and no financing statement covering any of the
Collateral has been delivered to any other person or entity; (c) Grantor's
principal place of business is located at the address shown in Section 7.11; and
(d) Grantor's legal name is exactly as set forth on the first page of this Deed
of Trust and all of Grantor's organizational documents or agreements delivered
to Beneficiary are complete and accurate in every respect.



4.3
COVENANTS. Grantor agrees: (a) to execute and deliver such documents as
Beneficiary deems necessary to create, perfect and continue the security
interests contemplated hereby; (b) not to change its name, and as applicable,
its chief executive office, its principal residence or the jurisdiction in which
it is organized and/or registered without giving Beneficiary prior written
notice thereof; (c) to cooperate with Beneficiary in perfecting all security
interests granted herein and in obtaining such agreements from third parties as
Beneficiary deems necessary, proper or convenient in connection with the
preservation, perfection or enforcement of any of its rights hereunder; and (d)
that Beneficiary is authorized to file financing statements in the name of
Grantor to perfect Beneficiary's security interest in Collateral.



4.4
RIGHTS OF BENEFICIARY. In addition to Beneficiary's rights as a "Secured Party"
under the UCC, Beneficiary may, but shall not be obligated to, at any time
without notice and at the expense of Grantor: (a) give notice to any person of
Beneficiary's rights hereunder and enforce such rights at law or in equity; (b)
insure, protect, defend and preserve the Collateral or any rights or interests
of Beneficiary therein; (c) inspect the Collateral; and (d) endorse, collect and
receive any right to payment of money owing to Grantor under or from the
Collateral. Notwithstanding the above, in no event shall Beneficiary be deemed
to have accepted any property other than cash in satisfaction of any obligation
of Grantor to Beneficiary unless Beneficiary shall make an express written
election of said remedy under the UCC, or other applicable law.






Page 6



--------------------------------------------------------------------------------

Loan No. 1002835



4.5
RIGHTS OF BENEFICIARY ON DEFAULT. Upon the occurrence of a Default (hereinafter
defined) under this Deed of Trust, then in addition to all of Beneficiary's
rights as a "Secured Party" under the UCC or otherwise at law, subject to
applicable law:



(a)
Beneficiary may (i) upon written notice, require Grantor to assemble any or all
of the Collateral and make it available to Beneficiary at a place designated by
Beneficiary; (ii) without prior notice, enter upon the Subject Property or other
place where any of the Collateral may be located and take possession of,
collect, sell, lease, license and dispose of any or all of the Collateral, and
store the same at locations acceptable to Beneficiary at Grantor's expense;
(iii) sell, assign and deliver at any place or in any lawful manner all or any
part of the Collateral and bid and become the purchaser at any such sales;



(b)
Beneficiary may, for the account of Grantor and at Grantor's expense: (i)
operate, use, consume, sell, lease, license or dispose of the Collateral as
Beneficiary deems appropriate for the purpose of performing any or all of the
Secured Obligations; (ii) enter into any agreement, compromise, or settlement,
including insurance claims, which Beneficiary may deem desirable or proper with
respect to any of the Collateral; and (iii) endorse and deliver evidences of
title for, and receive, enforce and collect by legal action or otherwise, all
indebtedness and obligations now or hereafter owing to Grantor in connection
with or on account of any or all of the Collateral; and



(c)
In disposing of Collateral hereunder, Beneficiary may disclaim all warranties of
title, possession, quiet enjoyment and the like. Any proceeds of any disposition
of any Collateral may be applied by Beneficiary to the payment of expenses
incurred by Beneficiary in connection with the foregoing, including reasonable
attorneys' fees, and the balance of such proceeds may be applied by Beneficiary
toward the payment of the Secured Obligations in such order of application as
Beneficiary may from time to time elect.



Notwithstanding any other provision hereof, Beneficiary shall not be deemed to
have accepted any property other than cash in satisfaction of any obligation of
Grantor to Beneficiary unless Beneficiary shall make an express written election
of said remedy under UCC, or other applicable law. Grantor agrees that
Beneficiary shall have no obligation to process or prepare any Collateral for
sale or other disposition.


4.6
POWER OF ATTORNEY. Grantor hereby irrevocably appoints Beneficiary as Grantor's
attorney‑in‑fact (such agency being coupled with an interest), and as such
attorney‑in‑fact Beneficiary may, without the obligation to do so, in
Beneficiary's name, or in the name of Grantor, prepare, execute and file or
record financing statements, continuation statements, applications for
registration and like papers necessary to create, perfect or preserve any of
Beneficiary's security interests and rights in or to any of the Collateral, and,
upon a Default hereunder, take any other action required of Grantor; provided,
however, that Beneficiary as such attorney‑in‑fact shall be accountable only for
such funds as are actually received by Beneficiary.



4.7
POSSESSION AND USE OF COLLATERAL. Except as otherwise provided in this Section
or the other Loan Documents (as defined in the Loan Agreement), so long as no
Default exists under this Deed of Trust or any of the Loan Documents, Grantor
may possess, use, move, transfer or dispose of any of the Collateral in the
ordinary course of Grantor's business and in accordance with the Loan Agreement.












Page 7



--------------------------------------------------------------------------------

Loan No. 1002835



ARTICLE 5. RIGHTS AND DUTIES OF THE PARTIES


5.1
TITLE. Grantor represents and warrants that, except as disclosed to Beneficiary
in a writing which refers to this warranty, Grantor lawfully holds and possesses
fee simple title to the Subject Property without limitation on the right to
encumber, and that this Deed of Trust is a first and prior lien on the Subject
Property. Grantor hereby represents and warrants that all of the Subject
Property is a single tax parcel, and there are no properties included in such
tax parcel other than the Subject Property. Grantor further covenants and agrees
that it shall not cause all or any portion of the Subject Property to be
replatted or for any lots or boundary lines to be adjusted, changed or altered
for either ad valorem tax purposes or otherwise, and shall not consent to the
assessment of the Subject Property in more than one tax parcel or in conjunction
with any property other than the Subject Property.



5.2
TAXES AND ASSESSMENTS.



(a)
Subject to Grantor's rights to contest in good faith payment of taxes as
provided in Section 5.2(c) below, Grantor shall pay prior to delinquency all
taxes, assessments, levies and charges imposed by any public or quasi‑public
authority or utility company which are or which may become a lien upon or cause
a loss in value of the Subject Property or any interest therein. Grantor shall
also pay prior to delinquency all taxes, assessments, levies and charges imposed
by any public authority upon Beneficiary by reason of its interest in any
Secured Obligations or in the Subject Property, or by reason of any payment made
to Beneficiary pursuant to any Secured Obligations; provided, however, Grantor
shall have no obligation to pay taxes which may be imposed from time to time
upon Beneficiary and which are measured by and imposed upon Beneficiary's net
income.



(b)
Grantor will not, without the prior written consent of Beneficiary, which may be
withheld in Beneficiary’s discretion, consent to or allow the creation of any
so-called special districts, special improvement districts, benefit assessment
districts or similar districts of any nature, or any other body or entity of any
type, or allow to occur any other event, that would or might result in the
imposition of any additional taxes, assessments or other monetary obligations or
burdens on the Subject Property, and this provision shall serve as RECORD NOTICE
to any such district or districts or any governmental entity under whose
authority such district or districts are being formed that, subject to
applicable law, should Grantor or any other person or entity include all or any
portion of the Subject Property in such district or districts, whether formed or
in the process of formation, without first obtaining Beneficiary’s express
written consent, then the lien of this Deed of Trust and the rights and
interests in the Subject Property arising by virtue of this Deed of Trust in
favor of Beneficiary or its successors in interest (which term shall include,
without limitation, any foreclosure purchaser or purchaser acquiring by deed of
lieu of foreclosure, and any transferee of the Subject Property following
completion of foreclosure or deed in lieu thereof) shall be senior and superior
to any taxes, assessments or impositions of any nature, or any liens (whether
statutory, contractual or otherwise) levied or imposed upon the Subject Property
or any portion thereof as a result of the inclusion of the Subject Property in
such district or districts.

(c)
Grantor may contest in good faith any taxes or assessments if: (i) Grantor
pursues the contest diligently and in compliance with applicable laws, in a
manner which Beneficiary determines is not prejudicial to Beneficiary, and does
not impair the rights of Beneficiary under any of the Loan Documents; and (b)
Grantor deposits with Beneficiary any funds or other forms of assurance which
Beneficiary in good faith determines from time to time appropriate to protect
Beneficiary from the consequences of the contest being unsuccessful. Grantor’s
compliance with this




Page 8



--------------------------------------------------------------------------------

Loan No. 1002835



Section shall operate to prevent such claim, demand, levy or assessment from
becoming a Default.


5.3
TAX AND INSURANCE IMPOUNDS. At any time following the occurrence of a Default
and in accordance with the other Loan Documents, at Beneficiary's option and
upon its demand, Grantor shall, until all Secured Obligations have been paid in
full, pay to Beneficiary monthly, annually or as otherwise directed by
Beneficiary an amount estimated by Beneficiary to be equal to: (a) all taxes,
assessments, levies and charges imposed by any public or quasi-public authority
or utility company which are or may become a lien upon the Subject Property or
Collateral and will become due for the tax year during which such payment is so
directed; and (b) premiums for fire, hazard and insurance required or requested
pursuant to the Loan Documents when same are next due. If Beneficiary determines
that any amounts paid by Grantor are insufficient for the payment in full of
such taxes, assessments, levies, charges and/or insurance premiums, Beneficiary
shall notify Grantor of the increased amounts required to pay all amounts when
due, whereupon Grantor shall pay to Beneficiary within thirty (30) days
thereafter the additional amount as stated in Beneficiary's notice. All sums so
paid shall not bear interest, except to the extent and in any minimum amount
required by law; and Beneficiary shall, unless Grantor is otherwise in Default
hereunder or under any Loan Document, apply said funds to the payment of, or at
the sole option of Beneficiary release said funds to Grantor for the application
to and payment of, such sums, taxes, assessments, levies, charges, and insurance
premiums. Upon Default by Grantor hereunder or under any Loan Document,
Beneficiary may apply all or any part of said sums to any Secured Obligation
and/or to cure such Default, in which event Grantor shall be required to restore
all amounts so applied, as well as to cure any other events or conditions of
Default not cured by such application. Upon assignment of this Deed of Trust,
Beneficiary shall have the right to assign in writing all amounts collected and
in its possession to its assignee whereupon Beneficiary shall be released from
all liability with respect thereto. Within ninety-five (95) days following full
repayment of the Secured Obligations (other than full repayment of the Secured
Obligations as a consequence of a foreclosure or conveyance in lieu of
foreclosure of the liens and security interests securing the Secured
Obligations) or at such earlier time as Beneficiary may elect, the balance of
all amounts collected and in Beneficiary's possession shall be paid to Grantor
and no other party shall have any right or claim thereto. The provisions of this
Section are not intended to contravene any applicable requirements of the laws
of the State of Colorado, and from time to time the provisions of this Section
shall be deemed modified as necessary to be in conformance with the laws of the
State of Colorado (provided that the provisions of this Section shall be
controlling to the extent any contrary requirements of Colorado law may be
waived, and Grantor hereby waives those requirements of Colorado law to the
fullest extent allowed).



5.4
PERFORMANCE OF SECURED OBLIGATIONS. Grantor shall promptly pay and perform each
Secured Obligation for which it is responsible hereunder or under the Loan
Agreement when due.



5.5
LIENS, ENCUMBRANCES AND CHARGES. Grantor shall immediately discharge any lien
not approved by Beneficiary in writing that has or may attain priority over this
Deed of Trust. Subject to the following sentence, Grantor shall pay when due all
obligations secured by or which may become liens and encumbrances which shall
now or hereafter encumber or appear to encumber all or any part of the Subject
Property or Collateral, or any interest therein, whether senior or subordinate
hereto. If a lien statement is recorded which affects the Subject Property,
Grantor shall, within twenty (20) calendar days of such recording or within five
(5) calendar days of Beneficiary’s demand, whichever occurs first: (a) pay and
discharge the lien statement; (b) effect the release thereof by recording or
delivering to Beneficiary a surety bond in sufficient form and amount; or (c)
provide Beneficiary with other assurances which Beneficiary deems, in its sole
discretion, to be satisfactory for the payment of such lien statement and for
the full and continuous protection of Beneficiary from the effect of such lien
statement.






Page 9



--------------------------------------------------------------------------------

Loan No. 1002835



5.6
DAMAGES; INSURANCE AND CONDEMNATION PROCEEDS.



(a)
The following (whether now existing or hereafter arising) are all absolutely and
irrevocably assigned by Grantor to Beneficiary and, at the request of
Beneficiary, shall be paid directly to Beneficiary: (i) all awards of damages
and all other compensation payable directly or indirectly by reason of a
condemnation or proposed condemnation for public or private use affecting all or
any part of, or any interest in, the Subject Property or Collateral; (ii) all
other claims and awards for damages to, or decrease in value of, all or any part
of, or any interest in, the Subject Property or Collateral; (iii) all proceeds
of any insurance policies payable by reason of loss sustained to all or any part
of the Subject Property or Collateral; and (iv) all interest which may accrue on
any of the foregoing. Subject to applicable law and Section 5.6(b) below, and
without regard to any requirement contained in Section 5.7(d), Beneficiary may
at its discretion apply all or any of the proceeds it receives to its expenses
in settling, prosecuting or defending any claim and may apply the balance to the
Secured Obligations in any such order acceptable to Beneficiary, and/or
Beneficiary may release all or any part of the proceeds to Grantor upon any
conditions Beneficiary may impose. Beneficiary may commence, appear in, defend
or prosecute any assigned claim or action and may adjust, compromise, settle and
collect all claims and awards assigned to Beneficiary; provided, however, in no
event shall Beneficiary be responsible for any failure to collect any claim or
award, regardless of the cause of the failure, including, without limitation,
any malfeasance or nonfeasance by Beneficiary or its employees or agents.



(b)
Beneficiary shall permit insurance or condemnation proceeds held by Beneficiary
to be used for repair or restoration but may condition such application upon
reasonable conditions, including, without limitation: (i) the deposit with
Beneficiary of such additional funds which Beneficiary determines are needed to
pay all costs of the repair or restoration, (including, without limitation,
taxes, financing charges, insurance and rent during the repair period); (ii) the
establishment of an arrangement for lien releases and disbursement of funds
acceptable to Beneficiary; (iii) the delivery to Beneficiary of plans and
specifications for the work, a contract for the work signed by a contractor
acceptable to Beneficiary, a cost breakdown for the work and a payment and
performance bond for the work, all of which shall be acceptable to Beneficiary;
and (iv) the delivery to Beneficiary of evidence acceptable to Beneficiary
(aa) that after completion of the work the income from the Subject Property will
be sufficient to pay all expenses and debt service for the Subject Property;
(bb) of the continuation of Leases acceptable to and required by Beneficiary;
(cc) that upon completion of the work, the size, capacity and total value of the
Subject Property will be at least as great as it was before the damage or
condemnation occurred; (dd) that there has been no material adverse change in
the financial condition or credit of Grantor since the date of this Deed of
Trust; (ee) no Default shall have occurred, and (ff) of the satisfaction of any
additional conditions that Beneficiary may reasonably establish to protect its
security. Grantor hereby acknowledges that the conditions described above are
reasonable, and, if such conditions have not been satisfied within sixty (60)
days of receipt by Beneficiary of such insurance or condemnation proceeds, then
Beneficiary may apply such insurance or condemnation proceeds to pay the Secured
Obligations in such order and amounts as Beneficiary in its sole discretion may
choose.



(c)
Notwithstanding the foregoing provisions of this Section 5.6, if the insurance
or condemnation proceeds equal $1,000,000 or less, Beneficiary shall release
such proceeds to Grantor for repair or restoration of the Subject Property
without any additional requirements or conditions.






Page 10



--------------------------------------------------------------------------------

Loan No. 1002835



5.7
MAINTENANCE AND PRESERVATION OF THE SUBJECT PROPERTY. Subject to the provisions
of the Loan Agreement, Grantor covenants: (a) to insure the Subject Property and
Collateral against such risks as Beneficiary may require pursuant to the Loan
Agreement and, at Beneficiary's request (but not more than fifteen (15) days
prior to the termination date of any existing coverage), to provide evidence of
such insurance to Beneficiary, and to comply with the requirements of any
insurance companies providing such insurance; (b) to keep the Subject Property
and Collateral in good condition and repair; (c) not to remove or demolish the
Subject Property or Collateral or any part thereof, not to alter, restore or add
to the Subject Property or Collateral and not to initiate or acquiesce in any
change in any zoning or other land classification which affects the Subject
Property without Beneficiary's prior written consent or as provided in the Loan
Agreement; (d) to complete or restore promptly and in good and workmanlike
manner the Subject Property and Collateral, or any part thereof which may be
damaged or destroyed, without regard to whether Beneficiary elects to require
that insurance proceeds be used to reduce the Secured Obligations as provided in
Section 5.6; (e) to comply with all laws, ordinances, regulations and standards,
and all covenants, conditions, restrictions and equitable servitudes, whether
public or private, of every kind and character which affect the Subject Property
or Collateral and pertain to acts committed or conditions existing thereon,
including, without limitation, any work, alteration, improvement or demolition
mandated by such laws, covenants or requirements; (f) not to commit or permit
waste of the Subject Property or Collateral; and (g) to do all other acts which
from the character or use of the Subject Property or Collateral may be
reasonably necessary to maintain and preserve its value.



5.8
DEFENSE AND NOTICE OF LOSSES, CLAIMS AND ACTIONS. At Grantor's sole expense,
Grantor shall protect, preserve and defend the Subject Property and Collateral
and title to and right of possession of the Subject Property and Collateral, the
security hereof and the rights and powers of Beneficiary hereunder against all
adverse claims. Grantor shall give Beneficiary prompt notice in writing of the
assertion of any claim, of the filing of any action or proceeding, of the
occurrence of any damage to the Subject Property or Collateral and of any
condemnation offer or action.



5.9
POWERS OF BENEFICIARY. Beneficiary may, without affecting the personal liability
of any person for payment of any indebtedness or performance of any obligations
secured hereby and without liability therefor and without notice: (a) release or
direct the Trustee to release all or any part of the Subject Property; (b)
consent to the making of any map or plat thereof; and (c) join in any grant of
easement thereon, any declaration of covenants and restrictions, or any
extension agreement or any agreement subordinating the lien or charge of this
Deed of Trust.



5.10
COMPENSATION; EXCULPATION; INDEMNIFICATION.



(a)
Grantor shall pay Trustee's fees and reimburse Trustee for expenses to which
Trustee is entitled under applicable law. Grantor shall pay to Beneficiary
reasonable compensation for services rendered concerning this Deed of Trust,
including without limit any statement of amounts owing under any Secured
Obligation. Beneficiary shall not directly or indirectly be liable to Grantor or
any other person as a consequence of (i) the exercise of the rights, remedies or
powers granted to Beneficiary in this Deed of Trust; (ii) the failure or refusal
of Beneficiary to perform or discharge any obligation or liability of Grantor
under any agreement related to the Subject Property or Collateral or under this
Deed of Trust; or (iii) any loss sustained by Grantor or any third party
resulting from Beneficiary's failure (whether by malfeasance, nonfeasance or
refusal to act) to lease the Subject Property after a Default (hereinafter
defined) or from any other act or omission (regardless of whether same
constitutes negligence) of Beneficiary in managing the Subject Property after a
Default unless the loss is caused by the gross negligence or willful misconduct
of Beneficiary and no such liability shall




Page 11



--------------------------------------------------------------------------------

Loan No. 1002835



be asserted against or imposed upon Beneficiary, and all such liability is
hereby expressly waived and released by Grantor.


(b)
Grantor indemnifies Beneficiary against, and holds Beneficiary harmless from,
all losses, damages, liabilities, claims, causes of action, judgments, court
costs, attorneys' fees and other legal expenses, cost of evidence of title, cost
of evidence of value, and other expenses which it may suffer or incur: (i) by
reason of this Deed of Trust; (ii) by reason of the execution of this deed of
trust or in performance of any act required or permitted hereunder or by law;
(iii) as a result of any failure of Grantor to perform Grantor's obligations; or
(iv) by reason of any alleged obligation or undertaking on Beneficiary's part to
perform or discharge any of the representations, warranties, conditions,
covenants or other obligations contained in any other document related to the
Subject Property. The above obligation of Grantor to indemnify and hold harmless
Beneficiary shall survive the release and cancellation of the Secured
Obligations and the release or partial release of this Deed of Trust.



(c)
Grantor shall pay all amounts and indebtedness arising under this Section 5.10
immediately upon demand by Beneficiary together with interest thereon from the
date the indebtedness arises at the rate of interest then applicable to the
principal balance of the Note as specified therein.



5.11
DUE ON SALE OR ENCUMBRANCE.   The terms "Loan" and "Loan Documents" have the
meaning given them in the Loan Agreement described in Section 2.1. Grantor
represents, agrees and acknowledges that:



(a)
Improvement and operation of real property is a highly complex activity which
requires substantial knowledge of law and business conditions and practices, and
an ability to control, coordinate and schedule the many factors affecting such
improvement and operation. Experience, financial stability, managerial ability
and a good reputation in the business community enhance an owner’s and
operator's ability to obtain market rents and to induce cooperation in
scheduling and are taken into account by Beneficiary in approving loan
applications.



(b)
Grantor has represented to Beneficiary, not only in the representations and
warranties contained in the Loan Documents, but also in its initial loan
application and in all of the negotiations connected with Beneficiary making the
Loan, certain facts concerning Grantor's financial stability, managerial and
operational ability, reputation, skill, and creditworthiness. Beneficiary has
relied upon these representations and warranties as a substantial and material
consideration in its decision to make the Loan.



(c)
The conditions and terms provided in the Loan Agreement were induced by these
representations and warranties and would not have been made available by
Beneficiary in the absence of these representations and warranties.



(d)
Beneficiary would not have made this Loan if Beneficiary did not have the right
to sell, transfer, assign, or grant participations in the Loan and in the Loan
Documents, and that such participations are dependent upon the potential
participants' reliance on such representations and warranties.



(e)
Grantor's financial stability and managerial and operational ability and that of
those persons or entities having a direct or beneficial interest in Grantor are
a substantial and material consideration to any third parties who have entered
or will enter into agreements with Grantor.






Page 12



--------------------------------------------------------------------------------

Loan No. 1002835



(f)
Beneficiary has relied upon the skills and services offered by such third
parties and the provision of such skills and services is jeopardized if Grantor
breaches its covenants contained below regarding Transfers.



(g)
A transfer of possession of or title to the Subject Property, or a change in the
person or entity operating, developing, constructing or managing the Subject
Property, would substantially increase the risk of Default under the Loan
Documents and significantly and materially impair and reduce Beneficiary's
security for the Note.



(h)
As used herein, the term "Transfer" shall mean each of the following actions or
events: the sale, transfer, assignment, lease as a whole, encumbrance,
hypothecation, mortgage or pledge in any manner whatsoever, whether voluntarily,
involuntarily or by operation of law of: (i) the Subject Property or Collateral
or any interest therein; (ii) title to any other security more specifically
described in any Loan Document; (iii) Grantor's right, title and/or interest in
the Loan Documents and any subsequent documents executed by Grantor in
connection therewith; (iv) legal or beneficial ownership of any partnership
interest in Grantor if Grantor is a partnership; (v) legal or beneficial
ownership of any membership interest in Grantor if Grantor is a limited
liability company; (vi) legal or beneficial ownership of any partnership
interest in any general partner, venturer or member of Grantor; or (vii) legal
or beneficial ownership of any of the stock in Grantor if Grantor is a
corporation or in any general partner, venturer or member in Grantor that is a
corporation.



(i)
Grantor shall not make or commit to make any Transfer without Beneficiary’s
prior written consent, which it may grant or withhold at its sole discretion
(except with respect to those Transfers reasonably approved by Beneficiary or
otherwise expressly permitted under Sections 9.17, 9.18 or 9.19 of the Loan
Agreement). It is expressly agreed that Beneficiary may predicate Beneficiary's
decision to grant consent to a Transfer on such terms and conditions as
Beneficiary may require, in Beneficiary's sole discretion, including without
limitation (i) consideration of the creditworthiness of the party to whom such
Transfer will be made and its development and management ability with respect to
the Subject Property, (ii) consideration of whether the security for repayment,
performance and discharge of the Secured Obligations, or Beneficiary's ability
to enforce its rights, remedies, and recourses with respect to such security,
will be impaired in any way by the proposed Transfer, (iii) an increase in the
rate of interest payable under the Note or any other change in the terms and
provisions of the Note and other Loan Documents, (iv) reimbursement of
Beneficiary for all costs and expenses incurred by Beneficiary in investigating
the creditworthiness and management ability of the party to whom such Transfer
will be made and in determining whether Beneficiary's security will be impaired
by the proposed Transfer, (v) payment to Beneficiary of a transfer fee to cover
the cost of documenting the Transfer in its records, (vi) payment of
Beneficiary's reasonable attorneys' fees in connection with such Transfer,
(vii) endorsements (to the extent available under applicable law) to any
existing mortgagee title insurance policies or construction binders insuring
Beneficiary's liens and security interests covering the Subject Property, and
(viii) require additional security for the payment, performance and discharge of
the Secured Obligations. If Beneficiary's consent should be given, any Transfer
shall be subject to the Loan Documents and any transferee of Grantor's interest
shall: (i) assume all of Grantor's obligations thereunder; and (ii) agree to be
bound by all provisions and perform all obligations contained therein; provided,
however, that such assumption shall not release Grantor or any maker or any
guarantor of the Note from any liability thereunder or under any other Loan
Documents without the prior written consent of Beneficiary. In the event of any
Transfer without the prior written consent of Beneficiary, whether or not
Beneficiary elects to enforce its right to accelerate the Loan pursuant to
Sections 6.1 and 6.2, all sums owing under the Note, as well as all other
charges, expenses and costs owing




Page 13



--------------------------------------------------------------------------------

Loan No. 1002835



under the Loan Documents, shall at the option of Beneficiary, automatically bear
interest at five percent (5%) above the rate provided in the Note, from the date
(or any date thereafter) of such unconsented to Transfer. Grantor acknowledges
that the automatic shift(s) to this alternate rate is reasonable since the
representations that Beneficiary relied upon in making the Loan may no longer be
relied upon. A consent by Beneficiary to one or more Transfers shall not be
construed as a consent to further Transfers or as a waiver of Beneficiary's
consent with respect to future Transfers.


5.12
RELEASES, EXTENSIONS, MODIFICATIONS AND ADDITIONAL SECURITY. Without notice to
or the consent, approval or agreement of any persons or entities having any
interest at any time in the Subject Property and Collateral or in any manner
obligated under the Secured Obligations ("Interested Parties"), Beneficiary may,
from time to time, release any person or entity from liability for the payment
or performance of any Secured Obligations, take any action or make any agreement
extending the maturity or otherwise altering the terms or increasing the amount
of any Secured Obligations, or accept additional security or release or direct
the Trustee to release all or a portion of the Subject Property and Collateral
and other security for the Secured Obligations. None of the foregoing actions
shall release or reduce the personal liability of any of said Interested
Parties, or release or impair the priority of the liens, assignments and
security interests granted under this Deed of Trust upon the Subject Property,
the Collateral, or any other security provided herein or in the other Loan
Documents.



5.13
RELEASE. If the Secured Obligations are paid, performed and discharged in full
in accordance with the terms of this Deed of Trust, the Note, and the other Loan
Documents, then Beneficiary shall cause this Deed of Trust to be released by
Trustee at Grantor's request and expense, and Beneficiary shall have no further
obligation to make advances under and pursuant to the provisions hereof or in
the other Loan Documents. Notwithstanding anything contained herein to the
contrary, Beneficiary hereby agrees, subject to the provisions of Section 2.10
of the Loan Agreement, to cause Trustee to reconvey the Subject Property
notwithstanding the fact that all of the Secured Obligations have not been
satisfied.



5.14
SUBROGATION. Subject to applicable law, Beneficiary shall be subrogated to the
lien of all encumbrances, whether released of record or not, paid in whole or in
part by Beneficiary pursuant to the Loan Documents or by the proceeds of any
loan secured by this Deed of Trust.



5.15
RIGHT OF INSPECTION. Subject to applicable law, Beneficiary, its agents and
employees, may enter the Subject Property at any reasonable time for the purpose
of inspecting the Subject Property and Collateral and ascertaining Grantor's
compliance with the terms hereof.



5.16
CONTRACTS. Grantor will deliver to Beneficiary a copy of each Contract promptly
after the execution of same by all parties thereto and subject to any approval
of Beneficiary required by any of the Loan Documents. Within twenty (20) days
after a request by Beneficiary, Grantor shall prepare and deliver to Beneficiary
a complete listing of all Contracts, showing date, term, parties, subject
matter, concessions, whether any defaults exist, and other information specified
by Beneficiary, of or with respect to each of such Contracts, together with a
copy thereof (if so requested by Beneficiary). Grantor represents and warrants
that none of the Contracts encumber or create a lien on the Subject Property or
Collateral, but are personal with Grantor. As used herein, the term "Contract"
shall mean any management agreement, leasing and brokerage agreement, and
operating or service contract with respect to the Subject Property or
Collateral.










Page 14



--------------------------------------------------------------------------------

Loan No. 1002835



ARTICLE 6. DEFAULT PROVISIONS


6.1
DEFAULT. For all purposes hereof, the term "Default" shall mean (a) the
existence of any Event of Default as defined in the Loan Agreement; (b) at
Beneficiary's option, the failure of Grantor to make any payment of principal or
interest on the Note or to pay any other amount due hereunder or under the Note
when the same is due and payable, whether at maturity, by acceleration or
otherwise; (c) the failure of Grantor to perform any non-monetary obligation
hereunder, or the failure to be true of any representation or warranty of
Grantor contained herein and the continuance of such failure for ten (10) days
after notice, or within any longer grace period, if any, allowed in the Loan
Agreement for such failure, or (d) if Grantor or any other Person shall make a
Transfer without the prior written consent of Beneficiary (which consent may be
withheld in Beneficiary's sole discretion (except for those Transfers reasonably
approved by Beneficiary or otherwise expressly permitted under Sections 9.17,
9.18 and 9.19 of the Loan Agreement) or conditioned as provided in Section 5.11
above).



6.2
RIGHTS AND REMEDIES. At any time after Default, Beneficiary shall have all the
following rights and remedies, subject to applicable law:



(a)
With or without notice, to declare all Secured Obligations immediately due and
payable.



(b)
With or without notice, and without releasing Grantor from any Secured
Obligations, and without becoming a mortgagee in possession, to cure any breach
or Default of Grantor and, in connection therewith, to enter upon the Subject
Property and do such acts and things as Beneficiary deems necessary or desirable
to protect the security hereof, including, without limitation: (i) to appear in
and defend any action or proceeding purporting to affect the security of this
Deed of Trust or the rights or powers of Beneficiary under this Deed of Trust;
(ii) to pay, purchase, contest or compromise any encumbrance, charge, lien or
claim of lien which, in the sole judgment of Beneficiary, is or may be senior in
priority to this Deed of Trust, the judgment of Beneficiary being conclusive as
between the parties hereto; (iii) to obtain insurance; (iv) to pay any premiums
or charges with respect to insurance required to be carried under this Deed of
Trust; or (v) to employ counsel, accountants, contractors and other appropriate
persons.



(c)
To commence and maintain an action or actions in any court of competent
jurisdiction to foreclose this instrument as a mortgage or to obtain specific
enforcement of the covenants of Grantor hereunder, and Grantor agrees that such
covenants shall be specifically enforceable by injunction or any other
appropriate equitable remedy and that for the purposes of any suit brought under
this subparagraph, Grantor waives the defense of laches and any applicable
statute of limitations.



(d)
To apply to a court of competent jurisdiction for and obtain appointment of a
receiver of the Subject Property as a matter of strict right and without regard
to the adequacy of the security for the repayment of the Secured Obligations,
the existence of a declaration that the Secured Obligations are immediately due
and payable, or the filing of a notice of default, or the commencement of a
foreclosure, and Grantor hereby consents to such appointment by a court of
competent jurisdiction upon ex parte application, and without notice; notice
being hereby expressly waived. Such receiver and his agents shall be empowered
(i) to take possession of the Subject Property and any businesses conducted by
Grantor or any other person thereon and any business assets used in connection
therewith and, if the receiver deems it appropriate, to operate the same, (ii)
to exclude Grantor and Grantor’s agents, servants, and employees from the
Subject Property, (iii) to collect all Payments and the rents, issues, profits,
and income from the Subject Property, (iv) to complete any construction which
may be in progress, (v) to do such maintenance and make such




Page 15



--------------------------------------------------------------------------------

Loan No. 1002835



repairs and alterations as the receiver deems necessary, (vi) to use all stores
of materials, supplies, and maintenance equipment on the Subject Property and
replace such items at the expense of the receivership estate, (vii) to pay all
taxes and assessments against the Subject Property and the Collateral, all
premiums for insurance thereon, all utility and other operating expenses, and
all sums due under any prior or subsequent encumbrance, and (viii) generally to
do anything which Grantor could legally do if Grantor were in possession of the
Subject Property. All expenses incurred by the receiver or his agents shall
constitute a part of the Secured Obligations. Any revenues collected by the
receiver shall be applied first to the expenses of the receivership, including
attorneys’ fees incurred by the receiver and by Beneficiary, together with
interest thereon from the date incurred until repaid at the rate of interest
applicable under the Note upon its maturity (whether by acceleration or
otherwise), and the balance shall be applied toward the Secured Obligations or
in such other manner as the court may direct. Unless sooner terminated with the
express consent of Beneficiary, any such receivership will continue until the
Secured Obligations have been discharged in full, or until title to the property
has passed after foreclosure sale and all applicable periods of redemption have
expired.


(e)
To enter upon, possess, manage and operate the Subject Property or any part
thereof, to take and possess all documents, books, records, papers and accounts
of Grantor or the then owner of the Subject Property, to make, terminate,
enforce or modify Leases of the Subject Property upon such terms and conditions
as Beneficiary deems proper, to make repairs, alterations and improvements to
the Subject Property as necessary, in Beneficiary's sole judgment, to protect or
enhance the security hereof. Beneficiary may also take possession of any and all
Payments that may previously have been collected by or on behalf of Grantor and
that remain in the possession or control of Grantor, whether or not commingled
with other funds of Grantor, and together with any bank or similar accounts in
which such Payments may be deposited or held.



(f)
Notwithstanding the availability of legal remedies, the right to obtain specific
performance, mandatory or prohibitory injunctive relief, or other equitable
relief requiring Grantor to cure or refrain from repeating any default.



(g)
With or without accelerating the maturity of the Secured Obligations, sue from
time to time for any payment due under any of the Loan Documents or for money
damages resulting from Grantor’s default under any of the Loan Documents.



(h)
Foreclose this Deed of Trust, by way of a trustee’s sale pursuant to the
provisions of Title 38, Article 38, Colorado Revised Statutes, as currently in
effect, as amended, or in any other manner then permitted by law. If this Deed
of Trust encumbers more than one parcel of real estate, foreclosure may be by
separate parcel or en masse, as Beneficiary may elect in its sole discretion.
Foreclosure through Trustee will be initiated by Beneficiary’s filing of its
notice of election and demand for sale with Trustee. Upon the filing of such
notice of election and demand for sale, Trustee shall promptly comply with all
notice and other requirements of the laws of Colorado then in force with respect
to such sales, and shall give four weeks’ public notice of the time and place of
such sale by advertisement weekly in some newspaper of general circulation then
published in the County or City and County in which the Subject Property is
located. Any sale conducted by Trustee pursuant to this Section 6.2(h) shall be
held at the front door of the county courthouse for such County or City and
County, or on the Subject Property, or at such other place as similar sales are
then customarily held in such County or City and County, provided that the
actual place of sale shall be specified in the notice of sale. All fees, costs
and expenses of any kind incurred by Beneficiary in connection with foreclosure
of this Deed of Trust, including, without limitation, the costs of any
appraisals of the Subject Property obtained by




Page 16



--------------------------------------------------------------------------------

Loan No. 1002835



Beneficiary, all costs of any receivership for the Subject Property advanced by
Beneficiary, and all attorneys’ and consultants’ fees incurred by Beneficiary,
shall constitute a part of the Secured Obligations and may be included as part
of the amount owing from Grantor to Beneficiary at any foreclosure sale. At the
conclusion of any foreclosure sale, the officer conducting the sale shall
execute and deliver to the purchaser at the sale a certificate of purchase which
shall describe the property sold to such purchaser and shall state that upon the
expiration of the applicable periods for redemption, the holder of such
certificate will be entitled to a deed to the property described in the
certificate. After the expiration of all applicable periods of redemption,
unless the property sold has been redeemed by a party entitled to redemption,
the officer who conducted such sale shall, upon request, execute and deliver an
appropriate deed to the holder of the certificate of purchase or the last
certificate of redemption, as the case may be. For purposes of any redemption,
interest shall accrue on all sums within the redemption amount at the interest
rate applicable under the Note after its maturity (whether by acceleration or
otherwise) until the redemption is made. Nothing in this Section 6.2(h) dealing
with foreclosure procedures or specifying particular actions to be taken by
Beneficiary or by Trustee or any similar officer shall be deemed to contradict
or add to the requirements and procedures now or hereafter specified by Colorado
law, and any such inconsistency shall be resolved in favor of Colorado law
applicable at the time of foreclosure.


(i)
To resort to and realize upon the security hereunder and any other security now
or later held by Beneficiary concurrently or successively and in one or several
consolidated or independent judicial actions or lawfully taken non‑judicial
proceedings, or both, and to apply the proceeds received upon the Secured
Obligations all in such order and manner as Beneficiary determines in its sole
discretion.



(j)
Upon sale of the Subject Property at any judicial or non-judicial foreclosure,
Beneficiary may bid (as determined by Beneficiary in its sole and absolute
discretion) all or any portion of the Secured Obligations. In determining such
bid, to the extent permitted by law, Beneficiary may, but is not obligated to,
take into account all or any of the following: (i) appraisals of the Subject
Property as such appraisals may be discounted or adjusted by Beneficiary in its
sole and absolute underwriting discretion; (ii) expenses and costs incurred by
Beneficiary with respect to the Subject Property prior to foreclosure; (iii)
expenses and costs which Beneficiary anticipates will be incurred with respect
to the Subject Property after foreclosure, but prior to resale, including,
without limitation, costs of structural reports and other due diligence, costs
to carry the Subject Property prior to resale, costs of resale (e.g.
commissions, attorneys' fees, and taxes), costs of any hazardous materials
clean-up and monitoring, costs of deferred maintenance, repair, refurbishment
and retrofit, costs of defending or settling litigation affecting the Subject
Property, and lost opportunity costs (if any), including the time value of money
during any anticipated holding period by Beneficiary; (iv) declining trends in
real property values generally and with respect to properties similar to the
Subject Property; (v) anticipated discounts upon resale of the Subject Property
as a distressed or foreclosed property; (vi) the fact of additional collateral
(if any), for the Secured Obligations; and (vii) such other factors or matters
that Beneficiary (in its sole and absolute discretion) deems appropriate. In
regard to the above, Grantor acknowledges and agrees that: (w) Beneficiary is
not required to use any or all of the foregoing factors to determine the amount
of its bid; (x) this Section does not impose upon Beneficiary any additional
obligations that are not imposed by law at the time the bid is made; (y) the
amount of Beneficiary's bid need not have any relation to any loan-to-value
ratios specified in the Loan Documents or previously discussed between Grantor
and Beneficiary; and (z) Beneficiary's bid may be (at Beneficiary's sole and
absolute discretion) higher or lower than any appraised value of the Subject
Property.






Page 17



--------------------------------------------------------------------------------

Loan No. 1002835



6.3
APPLICATION OF FORECLOSURE SALE PROCEEDS. The proceeds of any foreclosure sale
shall be applied first to the fees and expenses of the Trustee or other officer
conducting the sale, and then to the reduction or discharge of the Secured
Obligations; any surplus remaining shall be paid over to Borrower or to such
other person or persons as may be lawfully entitled to such surplus.



6.4
APPLICATION OF OTHER SUMS. Except as set forth in Section 6.3 above, all sums
received by Beneficiary under Section 6.2 or Section 3.2, less all costs and
expenses incurred by Beneficiary or any receiver under Section 6.2 or Section
3.2, including, without limitation, attorneys' fees, shall be applied in payment
of the Secured Obligations in such order as Beneficiary shall determine in its
sole discretion; provided, however, Beneficiary shall have no liability for
funds not actually received by Beneficiary.



6.5
NO CURE OR WAIVER. Neither Beneficiary's nor any receiver's entry upon and
taking possession of all or any part of the Subject Property and Collateral, nor
any collection of rents, issues, profits, insurance proceeds, condemnation
proceeds or damages, other security or proceeds of other security, or other
sums, nor the application of any collected sum to any Secured Obligations, nor
the exercise or failure to exercise of any other right or remedy by Beneficiary
or Trustee or any receiver shall cure or waive any breach, Default or notice of
default under this Deed of Trust, or nullify the effect of any notice of default
or sale (unless all Secured Obligations then due have been paid and performed
and Grantor has cured all other defaults), or impair the status of the security,
or prejudice Beneficiary or Trustee in the exercise of any right or remedy, or
be construed as an affirmation by Beneficiary of any tenancy, lease or option or
a subordination of the lien of or security interests created by this Deed of
Trust.



6.6
PAYMENT OF COSTS, EXPENSES AND ATTORNEYS' FEES. Grantor agrees to pay to
Beneficiary immediately and without demand all costs and expenses of any kind
incurred by Beneficiary pursuant to Section 6.2 (including, without limitation,
Trustee fees and expenses, court costs and attorneys' fees, whether incurred in
litigation or not, and appraisal fees) with interest from the date of
expenditure until said sums have been paid at the rate of interest then
applicable to the principal balance of the Note as specified therein.



6.7
POWER TO FILE NOTICES AND CURE DEFAULTS. Grantor hereby irrevocably appoints
Beneficiary and its successors and assigns, as its attorney‑in-fact, which
agency is coupled with an interest, (a) to execute and/or record any notices of
completion, cessation of labor, or any other notices that Beneficiary deems
appropriate to protect Beneficiary's interest, (b) upon the issuance of a deed
pursuant to the foreclosure of the lien of this Deed of Trust or the delivery of
a deed in lieu of foreclosure, to execute all instruments of assignment or
further assurance with respect to the Subject Property and Collateral, Leases
and Payments in favor of the grantee of any such deed, as may be necessary or
desirable for such purpose, (c) to prepare, execute and file or record financing
statements, continuation statements, applications for registration and like
papers necessary to create, perfect or preserve Beneficiary's security interests
and rights in or to any of the Subject Property and Collateral, and (d) upon the
occurrence of an event, act or omission which, with notice or passage of time or
both, would constitute a Default, Beneficiary may perform any obligation of
Grantor hereunder; provided, however, that: (i) Beneficiary as such
attorney‑in‑fact shall only be accountable for such funds as are actually
received by Beneficiary; and (ii) Beneficiary shall not be liable to Grantor or
any other person or entity for any failure to act (whether such failure
constitutes negligence) by Beneficiary under this Section.





ARTICLE 7. MISCELLANEOUS PROVISIONS


7.1
ADDITIONAL PROVISIONS. The Loan Documents contain or incorporate by reference
the entire agreement of the parties with respect to matters contemplated herein
and supersede




Page 18



--------------------------------------------------------------------------------

Loan No. 1002835



all prior negotiations. The Loan Documents grant further rights to Beneficiary
and contain further agreements and affirmative and negative covenants by Grantor
which apply to this Deed of Trust and to the Subject Property and Collateral.


7.2
MERGER. No merger shall occur as a result of Beneficiary's acquiring any other
estate in, or any other lien on, the Subject Property unless Beneficiary
consents to a merger in writing. Furthermore, the assignment of the Payments and
other liens, security interests, rights and remedies granted hereunder to
Beneficiary, and the covenants, representations, warranties and obligations of
Grantor which are not satisfied or discharged by any foreclosure of the Subject
Property, shall survive such foreclosure and remain in force and effect
thereafter, it being acknowledged and agreed that all obligations of Grantor and
rights and remedies of Beneficiary set forth herein are contractual in nature,
and such obligations, rights and remedies, and all liens, assignments, security
interests and other security provided to Beneficiary hereunder and under the
other Loan Documents (but excluding the lien against the Subject Property or
portions thereof that are foreclosed) shall not be extinguished by the subject
foreclosure.



7.3
OBLIGATIONS OF GRANTOR, JOINT AND SEVERAL. If more than one person has executed
this Deed of Trust as "Grantor", the obligations of all such persons hereunder
shall be joint and several.



7.4
WAIVER OF HOMESTEAD AND OTHER EXEMPTIONS. To the extent permitted by law,
Grantor hereby waives all rights to any homestead or other exemption to which
Grantor would otherwise be entitled under any present or future constitutional,
statutory, or other provision of applicable state or federal law.



7.5
WAIVER OF MARSHALLING RIGHTS. To the extent permitted by law, Grantor, for
itself and for all parties claiming through or under Grantor, and for all
parties who may acquire a lien on or interest in the Subject Property and
Collateral, hereby waives all rights to have the Subject Property and Collateral
and/or any other property, which is now or later may be security for any Secured
Obligations ("Other Property") marshalled upon any foreclosure of the lien of
this Deed of Trust or on a foreclosure of any other lien or security interest
against any security for any of the Secured Obligations. Trustee, if so directed
by Beneficiary at its election, shall have the right to sell, and any court in
which foreclosure proceedings may be brought shall have the right to order a
sale of, the Subject Property and any or all of the Collateral or Other Property
as a whole or in separate parcels, in any order that Beneficiary may designate.



7.6
RULES OF CONSTRUCTION. When the identity of the parties or other circumstances
make it appropriate the masculine gender includes the feminine and/or neuter,
and the singular number includes the plural. The term "Subject Property" and
"Collateral" means all and any part of the Subject Property and Collateral,
respectively, and any interest in the Subject Property and Collateral,
respectively.



7.7
SUCCESSORS IN INTEREST. The terms, covenants, and conditions herein contained
shall be binding upon and inure to the benefit of the heirs, successors and
assigns of the parties hereto; provided, however, that this Section 7.7 does not
waive or modify the provisions of Section 6.1.



7.8
EXECUTION IN COUNTERPARTS. To facilitate execution, this document may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature or acknowledgment of, or on behalf of, each
party, or that the signature of all persons required to bind any party, or the
acknowledgment of such party, appear on each counterpart. All counterparts shall
collectively constitute a single document. It shall not be necessary in making
proof of this document to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, and the respective




Page 19



--------------------------------------------------------------------------------

Loan No. 1002835



acknowledgments of, each of the parties hereto. Any signature or acknowledgment
page to any counterpart may be detached from such counterpart without impairing
the legal effect of the signatures or acknowledgments thereon and thereafter
attached to another counterpart identical thereto except having attached to it
additional signature or acknowledgment pages.


7.9
COLORADO LAW. This Deed of Trust shall be construed in accordance with the laws
of the State of Colorado, except to the extent that federal laws preempt the
laws of the State of Colorado.



7.10
INCORPORATION. Exhibit A and Exhibit B, as attached, are incorporated into this
Deed of Trust by this reference.



7.11
NOTICES. All notices, demands or other communications required or permitted to
be given pursuant to the provisions of this Deed of Trust shall be in writing
and shall be considered as properly given if delivered personally or sent by
certified United States mail, return receipt requested, or by Overnight Express
Mail or by overnight commercial courier service, charges prepaid. Notices so
sent shall be effective upon receipt at the address set forth below; provided,
however, that non-receipt of any communication as the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication. For
purposes of notice, the address of the parties shall be:



Grantor:
KBSII GRANITE TOWER, LLC  
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Attention: Mark Brecheen, Sr. Vice President
Tel: (949) 417-6535
Fax: (949) 417-6518
Beneficiary:
WELLS FARGO BANK, NATIONAL ASSOCIATION
Real Estate Group (AU #02955)
2030 Main Street, Suite 800
Irvine, CA 92614
Attn: Bryan Stevens, Senior Vice President
Tel: (949) 251-4125
Fax: (949) 851-9728
Loan # 1002835


With a copy to:
Wells Fargo Bank, National Association
Disbursement and Operations Center
2120 East Park Place, Suite 100
El Segundo, CA 90245
Attention: Eva Lopez





Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty (30)
days notice to the other party in the manner set forth hereinabove. Grantor
shall forward to Beneficiary, without delay, any notices, letters or other
communications delivered to the Subject Property or to Grantor naming
Beneficiary, "Lender" or the "Construction Lender" or any similar designation as
addressee, or which could reasonably be deemed to affect the construction of the
Improvements or the ability of Grantor to perform its obligations to Beneficiary
under the Note or the Loan Agreement.





Page 20



--------------------------------------------------------------------------------

Loan No. 1002835



7.12
LIMITATIONS ON RECOURSE. The limitations on personal liability of Grantor and of
its directors, officers, partners and members contained in Section 13.27 of the
Loan Agreement shall apply to this Deed of Trust.








Page 21



--------------------------------------------------------------------------------

        



IN WITNESS WHEREOF, Grantor has executed this Deed of Trust as of the day and
year set forth above.


“GRANTOR”




KBSII GRANITE TOWER, LLC,
a Delaware limited liability company


By:
KBS REIT ACQUISITION XVIII, LLC,

a Delaware limited liability company,
its sole member


By:    KBS REIT PROPERTIES II, LLC,
a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,
general partner


By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.
Chief Executive Officer






(ALL SIGNATURES MUST BE ACKNOWLEDGED)






--------------------------------------------------------------------------------



STATE OF California)
                                  )ss
COUNTY OF Orange)





On January 18, 2011 before me, K. Godin, Notary Public, personally appeared
Charles J. Schreiber, Jr., who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal


/s/ K. Godin
Signature


Printed Name: /s/ K. Godin


(SEAL)













Page 23



--------------------------------------------------------------------------------

EXHIBIT A
Loan No. 1002835



EXHIBIT “A”


DESCRIPTION OF SUBJECT PROPERTY




Exhibit A to Deed of Trust with Absolute Assignment of Leases and Rents,
Security Agreement and Fixture Filing executed by KBSII GRANITE TOWER, LLC, a
Delaware limited liability company, as Grantor, to the Public Trustee of the
County of Denver, State of Colorado, as Trustee, for the benefit of Wells Fargo
Bank, National Association, as administrative agent for itself and certain
additional lenders, as Beneficiary, dated as of January 27, 2011.


All the certain real property located in the County of Denver, State of
Colorado, described as follows


Parcel 1 - Fee Title


Units 1, 1A, 1B, 1C and 5, Block 95 Condominiums,


According to the Amended and Restated Master Declaration of Block 95
Condominiums recorded December 19, 2005 under Reception No. 2005215222, as
amended by Amended and Restated First Amendment to Amended and Restated Master
Declaration of Block 95 Condominiums recorded October 7, 2010 at Reception No.
2010115794, and the Amended and Restated Condominium Map thereof recorded
December 19, 2005 under Reception No. 2005215223, as amended by First Amendment
to the Amended and Restated Condominium Map for Block 95 Condominiums recorded
February 12, 2008 under Reception No. 2008017796, in the records of the Clerk
and Recorder of the City and County of Denver, State of Colorado.




Parcel 2


Nonexclusive easements: (a) to use each Common Element (as defined in the
Declaration, as hereinafter defined), (b) over and across all Common Elements
for the use and enjoyment of Units 1, 1A, 1B, 1C and 5, Block 95 Condominiums,
the Parking Rights and the Limited Common Elements (as such terms are defined in
the Declaration, as hereinafter defined), (b) over and across all Common
Elements and the other Units (as defined in the Declaration, as hereinafter
defined) for horizontal, vertical, and lateral support, (c) over and across all
stairs, hallways, lobbies, drive lanes, walkways and other access-ways
designated as Common Elements to gain pedestrian and vehicular access, (d) over
and across all stairs, hallways, lobbies, drive lanes, walkways and other
access-ways for emergency egress, (e) for ingress and egress to and from the
Loading Dock (as defined in the Declaration, as hereinafter defined) for the use
of the Loading Dock, (f) for encroachments, (g) for repair, maintenance,
restoration and reconstruction, (h) to enter upon, across, over, in, and under
any portion of the Condominium Project (as defined in the Declaration, as
hereinafter defined) for the purpose of changing, correcting, or otherwise
modifying the grade or drainage channels to improve the drainage of water, (i)
for the purpose of maintaining, repairing and replacing the existing drainage of
water from, over, and across the Condominium Project, (j) for the use of all
shafts, chutes, flues, ducts, vents, chases, pipes, wires, conduits, and utility
lines for utilities, and (k) for access to and operation, maintenance, repair
and replacement of the Central Plant (as defined in the Declaration, as
hereinafter defined), including the Plate Heat Exchanger and the Plate Heat
Distribution Lines (as such terms are defined in the Declaration, as hereinafter
defined), contained in that Amended and Restated Master Declaration of Block 96
Condominiums, recorded December 19, 2005 at Reception No. 2005215222, and
Amended and Restated First Amendment to Amended and Restated Master Declaration
of Block 95 Condominiums recorded October 7, 2010 at Reception No. 2010115794
(as amended, the "Declaration").
 


Parcel 3


Revocable permit or license to encroach with an underground parking structure,
contained in that Ordinance No. 3, Series of 1981 recorded July 11, 1985 at
Reception No. 037798, in the following described areas in the City and County of
Denver and State of Colorado, to wit:





Exhibit A



--------------------------------------------------------------------------------

EXHIBIT A
Loan No. 1002835



Those parts of 18th Street, 19th Street, Curtis Street and Arapahoe Street
adjacent to Block 95, East Denver, described as follows:


Beginning at the most northerly corner of Block 95, East Denver; Thence westerly
to a point that is 9.50 feet southwesterly of and 9.5 feet northwesterly of said
northerly corner; Thence southwesterly and parallel with the northwesterly line
of said Block 95, 382.41 feet; Thence southerly to a point that is 9.50 feet
southeasterly of and 9.50 feet southwesterly of the most westerly corner of said
Block 95; Thence southeasterly and parallel with the southwesterly line of said
Block 95, 247.50 feet; Thence easterly to a point that is 9.50 feet
northeasterly of and 9.50 feet southeasterly of the most southerly corner of
said Block 95; Thence northeasterly and parallel with the southeasterly line of
said Block 95, 382.41 feet; Thence northerly to a point that is 9.50 feet
northeasterly of and 9.50 feet northwesterly of the most easterly corner of said
Block 95; Thence northwesterly and parallel with the northeasterly line of said
Block 95, 247.50 feet; thence westerly to the point of beginning.











Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B
Loan No. 1002835

EXHIBIT “B”


NON-BORROWER GRANTOR RIDER




Exhibit B to Deed of Trust with Absolute Assignment of Leases and Rents,
Security Agreement and Fixture Filing executed by KBSII GRANITE TOWER, LLC, a
Delaware limited liability company, as Grantor, to the Public Trustee of the
County of Denver, State of Colorado, as Trustee, for the benefit of Wells Fargo
Bank, National Association, as administrative agent for itself and certain
additional lenders, as Beneficiary, dated as of January 27, 2011.


To the extent the Deed of Trust secures a promissory note and other loan
documents ("Loan Documents") made by a party or parties ("Borrower") not
identical to the party or parties constituting Grantor, the party or parties
constituting Grantor agree as follows:


1.
CONDITIONS TO EXERCISE OF RIGHTS. Subject to applicable law, Grantor hereby
waives any right it may now or hereafter have to require Beneficiary, as a
condition to the exercise of any remedy or other right against Grantor hereunder
or under any other document executed by Grantor in connection with any Secured
Obligations: (a) to proceed against any Borrower or other person, or against any
other collateral assigned to Beneficiary by Grantor or any Borrower or other
person; (b) to pursue any other right or remedy in Beneficiary's power; (c) to
give notice of the time, place or terms of any public or private sale of real or
personal property collateral assigned to Beneficiary by any Borrower or other
person (other than Grantor), or otherwise to comply with the UCC (as modified or
recodified from time to time) with respect to any such personal property
collateral; or (d) to make or give (except as otherwise expressly provided in
the Loan Documents) any presentment, demand, protest, notice of dishonor, notice
of protest or other demand or notice of any kind in connection with any Secured
Obligations or any collateral (other than the Subject Property) for any Secured
Obligations.



2.
DEFENSES. Subject to applicable law, Grantor hereby waives any defense it may
now or hereafter have that relates to: (a) any disability or other defense of
any Borrower or other person; (b) the cessation, from any cause other than full
performance, of the obligations of Borrower or any other person; (c) the
application of the proceeds of any Secured Obligations, by any Borrower or other
person, for purposes other than the purposes represented to Grantor by any
Borrower or otherwise intended or understood by Grantor or any Borrower; (d) any
act or omission by Beneficiary which directly or indirectly results in or
contributes to the release of any Borrower or other person or any collateral for
any Secured Obligations; (e) the unenforceability or invalidity of any
collateral assignment (other than this Deed of Trust) or guaranty with respect
to any Secured Obligations, or the lack of perfection or continuing perfection
or lack of priority of any lien (other than the lien hereof) which secures any
Secured Obligations; (f) any failure of Beneficiary to marshal assets in favor
of Grantor or any other person; (g) any modification of any Secured Obligations,
including any renewal, extension, acceleration or increase in interest rate; (h)
any and all rights and defenses arising out of an election of remedies by
Beneficiary; (i) any law which provides that the obligation of a surety or
guarantor must neither be larger in amount nor in other respects more burdensome
than that of the principal or which reduces a surety's or guarantor's obligation
in proportion to the principal obligation; (j) any failure of Beneficiary to
file or enforce a claim in any bankruptcy or other proceeding with respect to
any person; (k) the election by Beneficiary, in any bankruptcy proceeding of any
person, of the application or non-application of Section 1111(b)(2) of the
United States Bankruptcy Code; (l) any extension of credit or the grant of any
lien under Section 364 of the United States Bankruptcy Code; (m) any use of cash
collateral under Section 363 of the United States Bankruptcy Code; or (n) any
agreement or stipulation with respect to the provision of adequate protection in
any bankruptcy proceeding of any person. Grantor further waives any and all
rights and defenses that Grantor may have because Borrower’s debt is secured by
real property; this means, among other things, that: (1) Beneficiary may collect
from Grantor without first foreclosing on any real or personal property
collateral pledged by Borrower; (2) if Beneficiary forecloses on any real
property collateral pledged by Borrower, then (A) the amount of the debt may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price, and (B)
Beneficiary may collect from Grantor even if Beneficiary, by foreclosing on the
real property collateral, has destroyed any right Grantor may have to collect
from Borrower. The foregoing sentence is an unconditional and irrevocable waiver
of any rights and defenses Grantor may have because Borrower’s debt is secured
by real property. Without limiting the generality of the foregoing or any other
provision hereof, Grantor further expressly waives to the extent permitted by
law any and all rights and defenses, including without limitation







--------------------------------------------------------------------------------

EXHIBIT B
Loan No. 1002835

any rights of subrogation, reimbursement, indemnification and contribution,
which might otherwise be available to Grantor.


3.
SUBROGATION. Grantor hereby waives, until such time as all Secured Obligations
are fully performed: (a) any right of subrogation against any Borrower that
relates to any Secured Obligations; (b) any right to enforce any remedy Grantor
may now or hereafter have against any Borrower that relates to any Secured
Obligations; and (c) any right to participate in any collateral now or hereafter
assigned to Beneficiary with respect to any Secured Obligations.



4.
BORROWER INFORMATION. Grantor warrants and agrees: (a) that Beneficiary would
not make the Loan but for this Deed of Trust; (b) that Grantor has not relied,
and will not rely, on any representations or warranties by Beneficiary to
Grantor with respect to the credit worthiness of any Borrower or the prospects
of repayment of any Secured Obligations from sources other than the Subject
Property; (c) that Grantor has established and/or will establish adequate means
of obtaining from each Borrower on a continuing basis financial and other
information pertaining to the business operations, if any, and financial
condition of each Borrower; (d) that Grantor assumes full responsibility for
keeping informed with respect to each Borrower's business operations, if any,
and financial condition; (e) that Beneficiary shall have no duty to disclose or
report to Grantor any information now or hereafter known to Beneficiary with
respect to any Borrower, including, without limitation, any information relating
to any of Borrower's business operations or financial condition; and (f) that
Grantor is familiar with the terms and conditions of the Loan Documents and
consents to all provisions thereof.



5.
REINSTATEMENT OF LIEN. Beneficiary's rights hereunder shall be reinstated and
revived, and the enforceability of this Deed of Trust shall continue, with
respect to any amount at any time paid on account of any Secured Obligations
which Beneficiary is thereafter required to restore or return in connection with
a bankruptcy, insolvency, reorganization or similar proceeding with respect to
any Borrower.



6.
SUBORDINATION. Until all of the Secured Obligations have been fully paid and
performed: (a) Grantor hereby agrees that all existing and future indebtedness
and other obligations of each Borrower to Grantor (collectively, the
"Subordinated Debt") shall be and are hereby subordinated to all Secured
Obligations which constitute obligations of the applicable Borrower, and the
payment thereof is hereby deferred in right of payment to the prior payment and
performance of all such Secured Obligations; (b) Grantor shall not collect or
receive any cash or non-cash payments on any Subordinated Debt or transfer all
or any portion of the Subordinated Debt; and (c) in the event that,
notwithstanding the foregoing, any payment by, or distribution of assets of, any
Borrower with respect to any Subordinated Debt is received by Grantor, such
payment or distribution shall be held in trust and immediately paid over to
Beneficiary, is hereby assigned to Beneficiary as security for the Secured
Obligations, and shall be held by Beneficiary in an interest bearing account
until all Secured Obligations have been fully paid and performed.



7.
LAWFULNESS AND REASONABLENESS. Grantor warrants that all of the waivers in this
Deed of Trust are made with full knowledge of their significance, and of the
fact that events giving rise to any defense or other benefit waived by Grantor
may destroy or impair rights which Grantor would otherwise have against
Beneficiary, Borrower and other persons, or against collateral. Grantor agrees
that all such waivers are reasonable under the circumstances and further agrees
that, if any such waiver is determined (by a court of competent jurisdiction) to
be contrary to any law or public policy, the other waivers herein shall
nonetheless remain in full force and effect.



8.
ENFORCEABILITY. Grantor hereby acknowledges that: (a) the obligations undertaken
by Grantor in this Deed of Trust are complex in nature, and (b) numerous
possible defenses to the enforceability of these obligations may presently exist
and/or may arise hereafter, and (c) as part of Beneficiary's consideration for
entering into this transaction, Beneficiary has specifically bargained for the
waiver and relinquishment by Grantor of all such defenses, and (d) Grantor has
had the opportunity to seek and receive legal advice from skilled legal counsel
in the area of financial transactions of the type contemplated herein. Given all
of the above, Grantor does hereby represent and confirm to Beneficiary that
Grantor is fully informed regarding, and that Grantor does thoroughly
understand: (i) the nature of all such possible defenses, and (ii) the
circumstances under which such defenses may arise, and (iii) the benefits which
such defenses might confer upon Grantor, and (iv) the legal consequences to
Grantor of waiving such defenses. Grantor acknowledges that Grantor makes this
Deed of Trust with the intent that this Deed of Trust and all of the informed
waivers herein shall each and all be fully enforceable by Beneficiary, and that
Beneficiary is induced to enter into this transaction in material reliance upon
the presumed full enforceability thereof.









--------------------------------------------------------------------------------

EXHIBIT B
Loan No. 1002835

9.
DISCLOSURE OF INFORMATION; PARTICIPATIONS. Grantor understands and agrees that
Beneficiary may elect, at any time, to sell, assign, or participate all or any
part of Beneficiary's interest in the Loan, and that any such sale, assignment
or participation may be to one or more financial institutions, private
investors, and/or other entities, at Beneficiary's sole discretion. Grantor
further agrees that Beneficiary may disseminate to any such potential
purchaser(s), assignee(s) or participant(s) all documents and information
(including, without limitation, all financial information) which has been or is
hereafter provided to or known to Beneficiary with respect to: (a) the Subject
Property and Collateral and its operation; (b) any party connected with the Loan
(including, without limitation, the Grantor, the Borrower, any partner of
Borrower and any guarantor); and/or (c) any lending relationship other than the
Loan which Beneficiary may have with any party connected with the Loan.



10.
INTEGRATION; INTERPRETATION. This Deed of Trust and the other Loan Documents
contain or expressly incorporate by reference the entire agreement of the
parties with respect to the matters contemplated therein and supersede all prior
negotiations or agreements, written or oral. This Deed of Trust and the other
Loan Documents shall not be modified except by written instrument executed by
all parties. Any reference to the Loan Documents includes any amendments,
renewals or extensions now or hereafter approved by Beneficiary in writing.











